DETAILED ACTION
Claims 1 and 3-21 are pending in the instant application, Applicant amending claims 1, 5, 8, 10, 15, and 17.
    
Interview Summary
The Interview Summary provided by the Examiner on June 1, 2021 is a verbatim copy of the Examiner's notes taken during the interview and represents the present sense impressions of the Examiner concerning the substance of the interview.

Allowable Subject Matter
Claims 1 and 3-21 stand allowed.

The following is an examiner’s statement of reasons for allowance: 
Concerning the rejection under 35 USC 101:
Applicant’s amendment to incorporate physical hardware in a feedback loop between the system and the user is sufficient to integrate a practical application into the claims. As such, the claims are patent-eligible now at Step 2A – Prong Two under the 2019 PEG and the previous 101 rejection is withdrawn. 

Concerning the rejection under 35 USC 103:
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov. The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval 

/Leland Marcus/
Primary Examiner
Art Unit 3623